Appeal from two judgments dismissing plaintiff’s complaints. The Massachusetts Mutual Life Insurance Company issued two policies of insurance to the plaintiff, and The Union Central Life Insurance Company issued one. All of the policies contained a provision for the cessation of premium payments, and for payments by the company to the insured in case of permanent total disability. While the clauses in question in the policies of the *890respective companies are not identical, they are of the same legal effect in so far as this appeal is concerned. The testimony relative to the pathological condition of premium payments, and for payments to the company by the insured in case of The trial judge submitted to the jury, and they answered in the negative, the following question: “Has the plaintiff since January 4th, 1935, been totally and permanently disabled so as to prevent him from engaging in his usual occupation or performing any work for which he is reasonably fitted?” There was evidence to justify the answer of the jury. Judgments unanimously affirmed, with one bill of costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.